DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 4/26/22 is entered and made of record. 
III.	Claims 1-6, 8-12, 14-16 and 18-22 are pending and have been examined, where claims 1-6, 8-12, 14-16 and 18-22 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-6, 8-12, 14-16 and 18-22 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “extracting training metadata from a first set of training image files, wherein the training metadata comprises training metadata values; generating a profile for a first classifier, including the training metadata, with the profile defining characteristics for which the first classifier is trained to identify: appending the profile to the first classifier; receiving an image file at the first classifier, wherein the image file comprises image metadata that identifies characteristics of the image file;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of machine learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-6, 8-12, 14-16 and 18-22 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-6, 8-12, 14-16 and 18-22 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Naphade (US 20080168070) discloses a method of identifying one or more objects in an image file, the method comprising: 
receiving an image file at a first classifier (see figure 1, images are received at 108 from 102, 104 and 106), wherein the image file comprises image metadata that identifies characteristics of the image file (see paragraph 19, a data object comprising information furnished by one of the sources 102-106, wherein the object is in digital form and is to be classified and tagged by system 100, is referred to hereinafter as a multimedia artifact, where multimedia artifacts are read as metadata); 
determining whether the first classifier is trained to identify at least one object in the image file based on a first set of training metadata associated with the first classifier (see figure 1, 124 selects classifier based on multimedia tag, where the tag is read as the metadata), wherein the first set of training metadata defines a set of characteristics for which the first classifier is trained to identify the at least one object (see paragraph 25, classifiers associated with the selected ontologies are then selected, from a classified database 208, based on the content and/or metadata of the multimedia artifact); and 
identifying the one or more objects in the image file using the first classifier responsive to determining that the first classifier is trained to identify the at least one object (see paragraph 33, classifier scoring is also used to select Long Dress 520, and a combination of alt tag and scoring is used to select the Wedding category 522 and paragraph 24, recursive router 202 configured with other components that can be operated collectively to carry out classification and tagging procedures):

    PNG
    media_image1.png
    594
    917
    media_image1.png
    Greyscale
.

Shaik (US 20190079846), the combination of Naphade and Shaik as a whole discloses the method of claim 1, further comprising clustering the first classifier and a second classifier into a group of classifiers, wherein the first classifier and the second classifier are trained to identify objects belonging to an object category (see Shaik figure 4 and see Naphade figure 1, semantic selection classifiers):

    PNG
    media_image2.png
    566
    704
    media_image2.png
    Greyscale
.

Zhang (US 20070255755) discloses 
counting a number of training metadata values in each metadata category (see paragraph 39, normalized word counts for metadata or the visual feature extracted from the video frames, for each feature, its expected value is measured over the training data and is taken to be a constraint for the model distribution); and 
for each metadata category having a training metadata value count that reaches a threshold (see paragraph 46, video is assigned to category ci if p(ci|o) is larger than a threshold. ai, m reflects the effectiveness of the modality m to the category ci); 
creating a field for the metadata category in the profile (see paragraph 37, different fields of video metadata have different contribution to describe the semantics of video clips on the aspects of precision and discrimination capability); and 


    PNG
    media_image3.png
    581
    844
    media_image3.png
    Greyscale

populating the field with the training metadata values in the metadata category (see figure 3A below, paragraph 37, fields of video metadata have different contribution to describe the semantics of video clips on the aspects of precision and discrimination capability).

With regards to all independent claims, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “train a first classifier comprising: extract training metadata from a first set of training image files, wherein the training metadata comprises training metadata values; generate a profile for the first classifier, including the training metadata, with the profile defining characteristics for which the first classifier is trained to identify; append the profile to the first classifier; after the first classifier is trained, receive an image file at the first classifier, wherein the image file comprises image metadata that identifies characteristics of the image file; determine whether the first classifier is trained to identify at least one object in the image file based on the profile” in combination with the rest of the limitations of claim 11.

Naphade discloses the method of claim 1, wherein the determining whether the first classifier is trained to identify the at least one object in the image file further comprises comparing the image metadata to a first set of training metadata (see paragraph 10, a specified criteria to select one or more ontologies, wherein the specified criteria indicates the comparative similarity between specified characteristics of the multimedia artifact), but is silent in disclosing wherein the training metadata comprises training metadata values; generate a profile for the first classifier, including the training metadata, with the profile defining characteristics for which the first classifier is trained to identify; append the profile to the first classifier; after the first classifier is trained, receive an image file at the first classifier, wherein the image file comprises image metadata that identifies characteristics of the image file; determine whether the first classifier is trained to identify at least one object in the image file based on the profile.

Naphade, Zhang and Shaik, taken alone or in combination with each other, are all silent in disclosing all the limitations of claims 1, 11 and 20. For all the reasons above all claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 5/1/22